DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 10/11/2022 is acknowledged.

Double Patenting
	The rejection of claim 1 as a duplicate of claim 288 of application 17/561,569 is withdrawn in light of cancelation of claim 288.
	The provisional rejection of claims 1-30 as being unpatentable over claims 1, 6, 13, 17-21, 26, 27, 42-46, 49, 54, 55, 62, 65-68, 135, 136, 147, 153, 166, 168, 228 of copending Application No. 17/561,659 is withdrawn in light of amendment of the instant claims and cancelation of the ‘659 claims.

Applicant is advised that should claim 27 be found allowable claim 28 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. This objection is maintained for reasons made of record in the Office Action dated 7/11/2022 and for reasons set forth below. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 28 does not limit the cells of claim 27 in any significant way, rather, they set forth certain generic starting materials, i.e. primary cells.  Both claims 27 and 28 are considered to be product-by-process claims, and such claims are not limited by the process steps.  
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicants essentially assert that claim 28 specifies a pool of primary cells whereas claim 27 does not.  Such is not convincing, as the starting material, regardless of cell number or “pool”, does not add to or limit the structure of the product in the parent claim in any way.  The claims at issue are not method claims.  Starting from a single or “pool” of cells still leads to a primary cell (or cells) having the limitations of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-29, 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This objection is maintained for reasons made of record in the Office Action dated 7/11/2022 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicants essentially assert that the claims have been amended to specify the light chain and heavy chain sequences.  Such is not convincing.  Claim 1, as amended, still allows for placement of the three CDR sequences (e.g. SEQ ID NOs 21-23) anywhere within the respective light chain, in any sequence.  The same is true for the heavy chain SEQ ID Nos.  Antigen binding specificity relies upon a precise three-dimensional placement and arrangement of the CDRs within the respective heavy or light chain.  Single amino acid differences, deletions, etc.in a given CDR are sufficient to abrogate antigen binding and specificity of the entire antibody or scFv.  

Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633